The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of having possession of intoxicating liquor with intent to violate the prohibitory liquor law, and sentenced to confinement in the county jail for a period of 30 days and to pay a fine of $50.
The evidence discloses that at the time charged a deputy sheriff detected the defendant and his brother on the highway in an automobile. The brother went into the brush from the side of the road and returned with a tow sack containing three half-gallon jars. As the officer approached, defendant ordered his brother to break the jars, which he did. The officer thereupon arrested the parties, and defendant told the officer that the whisky was his, and his brother had nothing to do with it. The defendant testified that he *Page 338 
had stopped the car to fix a tire, and that either he or his brother discovered the whisky concealed, and were intending to take it away with them. The brother was acquitted. The contention is made that the evidence is insufficient. The evidence is brief, but it is sufficient to sustain the verdict.
The case is affirmed.